DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of the record, either singularly or in combination, fails to teach or fairly suggest, in combination with all of the other elements claimed, 
independent claim 1: “for each language of said at least one language: substituting characteristic-information data from said financial market analysis result for each said characteristic-information variable, thereby producing a sentence text-string corresponding to said each language and said translation of the selected sentence-template; creating an audio segment corresponding to each said sentence text-string; creating an image segment corresponding to said audio segment, such that said audio segment and said image segment have equal duration; and creating a video segment by combining said audio segment and image segment” (claims 2-7 depends from claim 1)
independent claim 8: “for each language of said at least one language: substituting characteristic-information data from said financial market analysis result for each said characteristic- information variable, thereby producing a sentence text- string corresponding to said each language and said translation of the selected sentence-template; creating an audio segment corresponding to each said sentence text-string; creating an image segment corresponding to said audio segment, such that said audio segment and said image segment have equal duration; and creating a video segment by combining said audio segment and image segment;” (claims 9-14 depends from claim 8)
independent claim 15: “for each language of said at least one language: substituting characteristic-information data from said financial market analysis result for each said characteristic-information variable, thereby producing a sentence text-string corresponding to said each language and said translation of the selected sentence-template; creating an audio segment corresponding to each said sentence text-string; creating an image segment corresponding to said audio segment, such that said audio segment and said image segment have equal duration; and creating a video segment by combining said audio segment and image segment;” (claims 16-21 depends from claim 15)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGAR CHOWDHURY whose telephone number is (571)272-8890. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIGAR CHOWDHURY/Primary Examiner, Art Unit 2484